

EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (“Agreement”), is dated as of April 15th, 2008, by and
between American Dairy, Inc., a Utah corporation (the “Company”), and Jonathan
Chou (the “Executive”).


W I T N E S S E T H


WHEREAS, the Company desires to employ the Executive, and the Executive desires
to accept such employment, on the terms and conditions set forth herein,
effective as of April 1st, 2008.


NOW, THEREFORE, in consideration of the mutual promises, representations and
warranties set forth herein, and for other good and valuable consideration, it
is hereby agreed as follows:


1. Employment. The Company hereby agrees to employ the Executive, and the
Executive hereby accepts such employment, upon the terms and conditions set
forth herein. The Company agrees to fully cooperate with Executive in connection
with the obtaining of work visas or other work permits as may be necessary for
Executive to fulfill his responsibilities hereunder. Executive’s primary office
location shall be in Beijing and Shanghai, but Executive shall be expected to
perform many work-related duties in other locations in China and in the United
States as well.


2. Term. This Agreement shall commence on the date hereof (the “Commencement
Date”) and terminate on the fourth anniversary thereof, unless sooner terminated
as provided in Section 8 of this Agreement (the “Employment Period”).


3. Position and Duties.


(a) During the Employment Period, the Executive shall serve as the Chief
Financial Officer of the Company and shall have such duties and responsibilities
as are consistent with such office, and as otherwise may be prescribed by the
Board of Directors of the Company (the “Board”) from time to time.


(b) During the Employment Period, the Executive shall perform and discharge his
duties and responsibilities well and faithfully and in accordance with the terms
and conditions of this Agreement, and shall devote his best talents, efforts and
abilities to the performance of his duties hereunder.


(c) During the Employment Period, the Executive shall devote substantially all
of his business time, attention and energy to performing his duties and
responsibilities hereunder and shall have no other employment and no other
outside business activities whatsoever; provided, however, that the Executive
shall not be precluded from making passive investments which do not require the
devotion of any significant time or effort.

 
1

--------------------------------------------------------------------------------

 


4. Compensation. 


(a) Base Salary. In consideration for the Executive’s services hereunder, the
Company shall pay the Executive a minimum annual salary (as the same shall be
increased from time to time at the discretion of the Board, the “Base Salary”)
of One Hundred Seventy Five Thousand Dollars ($175,000), payable in accordance
with the customary payroll practices of the Company.
 
        (b) Sign on Bonus. In partial consideration for the Executive’s
execution of this Agreement, and the services to be provided by the Executive to
the Company hereunder, the Company shall pay to Executive a one-time sign on
bonus in the amount of Four Hundred Thousand Renminbi (400,000 RMB), payable on
the Commencement Date. This bonus shall be subject to all applicable tax and
payroll withholdings.


(c) Discretionary Bonus. In addition to the Base Salary, the Executive shall be
eligible to receive discretionary bonuses at times and in amounts to be
determined by the Board, or if the Board organizes a compensation committee,
such committee (the “Committee”) (excluding the Executive if he is then a member
of the Committee), in its sole discretion. This bonus, if any, shall be subject
to all applicable tax and payroll withholdings.


(d) Stock Option Grants. Executive shall be entitled to receive options to
purchase an aggregate of 270,000 shares of Common Stock of the Company (the
“Options”) in accordance with the schedule set forth on Schedule A hereto. The
Options shall have a term of four (4) years. Any such grant of Options, or any
stock option plan pursuant to which any such Options are granted, shall have
been approved by the Company’s shareholders in accordance with applicable NYSE
rules and regulations.


(e) Withholding. All payments required to be made by the Company to the
Executive under this Agreement shall be subject to withholding taxes, social
security and other payroll deductions in accordance with applicable law and the
Company’s policies applicable to executives of the Company. In addition, the
Executive will be subject to the Company’s tax equalization policy. A
hypothetical income tax, defined as the home-country income tax the Executive
would have incurred under United States tax laws, will be withheld from the
Executive’s salary each pay period. There will be a tax settlement prepared on
an annual basis by the Company’s outside tax consultant for the purpose of
comparing the Executive’s hypothetical withholding to the Executive’s actual
hypothetical liability for that year.


5. Benefits. During the Employment Period, the Company shall provide the
Executive with the following benefits (which may be grossed up as required):


(a) Medical, Health and Dental Insurance Benefits. The Company shall at its own
expense provide the Executive and his eligible dependents with the medical,
health and dental insurance coverage provided by the Company generally to its
executives or at the Executive’s option in an annual amount not to exceed
Thirty-Five Thousand Dollars ($35,000). Nothing herein shall prevent the Company
from amending and/or terminating the coverages and/or plans described in this
Section 5(a); provided, however, that such amendment and/or termination is
applicable generally to the Executives of the Company.

 
2

--------------------------------------------------------------------------------

 
 
(b) Disability and Accident Insurance Benefits. Provided that (i) the Executive
is and remains insurable; (ii) the Executive is and remains eligible for
coverage under either a group insurance policy maintained by the Company or its
affiliates, as determined by the insurance underwriter designated by the
Company, based upon an individual in good health and such other factors,
including, but not limited to, age, gender and income; and (iii) the Executive
shall do, execute, acknowledge and deliver, or cause to be done, executed,
acknowledged or delivered, all documents, applications, instruments, assurances
or acts (including but not limited to physical examinations), as may be
necessary to obtain such insurance coverage, the Company shall provide the
Executive with long term disability insurance coverage from the underwriter
providing for “lifetime” disability benefits in an amount to be determined by
the Board. In the event the underwriter offers the Executive (x) such coverage
at a cost in excess of the standard rate, or (y) insurance coverage providing
reduced benefits, the Executive may, at his option, pay the excess cost to
obtain the insurance coverage or accept the disability insurance coverage with
reduced benefits. Under no circumstances will the Company have any liability for
the excess cost or resulting from the inability to obtain full benefits.


(c) 401(k) Plan. The Executive shall have the ability to participate in any
Company 401(k) Plan or other retirement plan made available by the Company to
its employees, in accordance with the terms and conditions of such plan.


(d) Liability Insurance. The Executive shall be provided with the liability
insurance coverage generally provided to officers and managers of the Company.
However, the Company shall not be required to obtain such coverage.
Notwithstanding the foregoing, the Company agrees to indemnify the Executive
against all costs, damages and expenses, including attorneys’ fees, incurred by
the Executive as a result of claims by third parties arising out of or from the
Executive’s lawful acts as an Executive of the Company, provided such acts are
not grossly negligent and are performed in good faith and in a manner reasonably
believed by the Executive to be in the Company’s best interests. Any counsel
employed to defend the Executive in any such action shall be reasonably
acceptable to the Executive and the Company. Any counsel appointed by any
insurance carrier for the Company shall be deemed acceptable. It is the intent
of the parties that the obligation imposed by this paragraph will survive the
termination of this Agreement.


(e) Life Insurance Benefits. Provided that (i) the Executive is and remains
insurable; (ii) the Executive is and remains eligible for coverage under either
a group insurance policy maintained by the Company or its affiliates or an
individual insurance policy in either case at a cost to the Company no greater
than the standard rate, as determined by the insurance underwriter designated by
the Company, based upon an individual in good health and such other factors,
including, but not limited to, age, gender and income; and (iii) the Executive
shall do, execute, acknowledge and deliver, or cause to be done, executed,
acknowledged or delivered, all documents, applications, instruments, assurances
or acts (including but not limited to physical examinations), as may be
necessary to obtain such insurance coverage, the Company shall provide the
Executive with life insurance in an amount to be determined by the Board.


(f) Other Benefits. The Company shall make available to the Executive any and
all other Executive or fringe benefits (in accordance with their terms and
conditions) which the Company may make available to its other Executives,
including tax filing preparation services for the first year in an amount not to
exceed Five Thousand Dollars ($5,000).

 
3

--------------------------------------------------------------------------------

 


6. Reimbursement of Expenses. During the Employment Period, the Company shall
pay or reimburse the Executive in U.S. dollars, net of any applicable taxes, for
the following expenses: (i) rental in an annual amount not to exceed One Hundred
Fifty-Two Thousand Dollars ($152,000) and (ii) tuition and applicable fees for
the education of dependents at international schools in China to be chosen by
the Executive in an annual amount not to exceed Twenty-Three Thousand Three
Hundred Thirty-Three Dollars ($23,333) for each dependent. However, amounts
provided for in this paragraph may be grossed up as required. The Company shall
also pay or reimburse the Executive all reasonable entertainment and other
business expenses actually incurred or paid by the Executive in the performance
of his duties hereunder upon presentation of expense statements and/or such
other supporting information as the Company may reasonably require of the
Executive.


7. Vacation. The Executive shall be entitled to paid vacation during each full
calendar year of the Employment Period of a duration provided by the Company
generally to its Executives (and a pro rata portion thereof for any portion of
the Employment Period that is less than a full calendar year); provided,
however, that no single vacation may exceed two consecutive weeks in duration.


8. Termination. The employment of the Executive hereunder may be terminated
prior to the expiration of the Employment Period in the manner described in this
Section 8.


(a) Termination upon Death. The employment of the Executive hereunder shall
terminate immediately upon his death.


(b) Termination upon Disability. The Company shall have the right to terminate
this Agreement during the continuance of any Disability of the Executive, as
hereafter defined, upon fifteen (15) days’ prior notice to the Executive during
the continuance of the Disability.


(c) Termination by the Company Without Good Cause. The Company shall have the
right to terminate the Executive’s employment hereunder without Good Cause (as
such term is defined herein) by written notice to the Executive.


(d) Termination by the Company for Good Cause. The Company shall have the right
to terminate the employment of the Executive for Good Cause by written notice to
the Executive specifying the particulars of the circumstances forming the basis
for such Good Cause.

 
4

--------------------------------------------------------------------------------

 
 
(e) Voluntary Resignation by the Executive. The Executive shall have the right
to voluntarily resign his employment hereunder for other than Good Reason (as
such term is defined herein) by written notice to the Company. 


(f) Resignation by the Executive for Good Reason. The Executive shall have the
right to terminate his employment for Good Reason by written notice to the
Company specifying the particulars of the circumstances forming the basis for
such Good Reason.


(g) Termination Date. The “Termination Date” is the date as of which the
Executive’s employment with the Company terminates. Any notice of termination
given pursuant to the provisions of this Agreement shall specify the Termination
Date.


(h) Certain Definitions. For purposes of this Agreement, the following terms
shall have the following meanings:


(i) “Disability” shall mean an inability by the Executive to perform a
substantial portion of the Executive’s duties hereunder by reason of physical or
mental incapacity or disability for a total of one hundred twenty (120) days or
more in any consecutive period of three hundred and sixty five (365) days, as
determined by the Board in its good faith judgment.


(ii) “Good Cause” as used herein, shall mean (A) the commission of a felony, or
a crime involving moral turpitude, or the commission of any other act or
omission involving dishonesty, disloyalty, or fraud with respect to the Company;
(B) conduct tending to bring the Company or any of its affiliates into
substantial public disgrace or disrepute; (C) substantial and repeated failure
to perform duties as reasonably directed by the Board; (D) gross negligence or
willful misconduct with respect to the Company or any of its affiliates; or (E)
any material misrepresentation by the Executive under this Agreement; provided,
however, that such Good Cause shall not exist unless the Company shall first
have provided the Executive with written notice specifying in reasonable detail
the factors constituting such Good Cause, as applicable, and such factors shall
not have been cured by the Executive within thirty (30) days after such notice
or such longer period as may reasonably be necessary to accomplish the cure.


(iii) “Good Reason” means the occurrence of any of the following events:


(A) the assignment to the Executive of any duties inconsistent in any material
respect with the Executive’s then position (including status, offices, titles
and reporting relationships), authority, duties or responsibilities, or any
other action or actions by the Company which when taken as a whole results in a
significant diminution in the Executive’s position, authority, duties or
responsibilities, excluding for this purpose any isolated, immaterial and
inadvertent action not taken in bad faith and which is remedied by the Company
promptly after receipt of notice thereof given by the Executive;

 
5

--------------------------------------------------------------------------------

 
 
(B) a material breach by the Company of one or more provisions of this
Agreement, provided that such Good Reason shall not exist unless the Executive
shall first have provided the Company with written notice specifying in
reasonable detail the factors constituting such material breach and such
material breach shall not have been cured by the Company within thirty (30) days
after such notice or such longer period as may reasonably be necessary to
accomplish the cure;


(C) the Company requiring the Executive to be primarily based at any location
other than (i) a location within thirty (30) miles of the Company’s current
executive office location in Beijing, or (ii) a location within thirty (30)
miles of the centerpoint of Shanghai, except for the requirements of temporary
travel on the Company’s business; and


(D) any purported termination by the Company of the Executive’s employment
otherwise than as expressly permitted by this Agreement.


(E) A Change in Control whereby:
 
(i) A person (other than a person who is an officer or director of the Company
on the Effective Date), including a group as defined in Section 13(d)(3) of the
Securities Exchange Act of 1934, as amended, becomes, or obtains the right to
become, the beneficial owner of the Company’s securities having fifty one
percent (51%) or more of the combined voting power of then outstanding
securities of the Company;


(ii) The Company consummates a merger in which it is not the surviving entity;


(iii) All or substantially all of the Company’s assets are sold;


(iv) The Company’s shareholders approve the dissolution or liquidation of the
Company. 


9. Obligations of Company on Termination or Resignation. If you are terminated
by the Company without Good Cause, if you resign from the Company for Good
Reason, you will be entitled to receive as severance (a) the Base Salary and
reimbursement of Expenses contemplated hereunder for a period of twelve months,
and (b) all Options granted but not yet vested shall immediately vest and shall
be exercisable.

 
6

--------------------------------------------------------------------------------

 
 
10. Covenants of the Executive.


(a) Confidentiality.


(i) The Executive recognizes that the Executive’s position with the Company is
one of trust and confidence. The Executive acknowledges that, the Company has
devoted substantial time and effort and resources to developing the Company’s
business and clients, and that during the course of the Executive’s employment
with the Company, the Executive will necessarily become acquainted with
confidential information relating to the clients or potential clients (including
names, addresses and telephone numbers) of the Company, and the Company’s
investments or potential investments in and/or financings and/or potential
financings to be provided to these clients or potential clients, and trade
secrets, processes, methods of operation and other information, which the
Company regards as confidential and in the nature of trade secrets
(collectively, “Confidential Information”). The Executive acknowledges and
agrees that the Confidential Information is of incalculable value to the Company
and that the Company would suffer damage if any of the Confidential Information
was improperly disclosed.


(ii) The Executive recognizes that because of the opportunities and support so
provided to the Executive and because of Executive’s access to the Company’s
Confidential Information, Executive would be in a unique position to divert
business from the Company and to commit irreparable damage to the Company were
Executive to be allowed to divulge any of the Confidential Information.


(iii) The Executive covenants and agrees that the Executive will not, at any
time during or after the termination of the Executive’s relationship with the
Company, regardless of whether termination is initiated by either Executive or
the Company, reveal, divulge, or make known to any person, firm or corporation,
any Confidential Information made known to the Executive or of which the
Executive has become aware, regardless of whether developed, prepared, devised
or otherwise created in whole or in part by the efforts of the Executive, except
and to the extent that such disclosure is necessary to carry out the Executive’s
duties for the Company. The Executive further covenants and agrees that the
Executive shall retain all Confidential Information in trust for the sole
benefit of the Company, and will not divulge or deliver or show any Confidential
Information to any unauthorized person including, without limitation, any other
employer of the Executive, and the Executive will not make use thereof in an
independent business related to the business of the Company; provided, however,
that the Executive has no obligation, express or implied, to refrain from using
or disclosing to others any such knowledge or information which is or hereafter
shall become available to the public other than through disclosure by the
Executive.


(iv) The Executive agrees that, upon termination of the Executive’s employment
with the Company, for any reason whatsoever, or for no reason, and at any time,
the Executive shall return to the Company all papers, documents and other
property of the Company placed in the Executive’s custody or obtained by the
Executive during the course of the Executive’s employment which relate to
Confidential Information, and the Executive will not retain copies of any such
papers, documents or other property for any purpose whatsoever.


(b) Non-Competition. The Company is in the business of processing and market
milk, soybean and walnut products (the "Business"). Executive acknowledges that
during his employment with the Company he will become familiar with trade
secrets and other information relating to the Company and its Business, and that
his services have been and will be of special, unique and extraordinary value to
the Company. Therefore, Executive agrees that, during the Employment Period, and
for one (1) year thereafter (collectively, the “Non-Compete Period”), he will
not directly or indirectly own, manage, control, participate in, consult with,
render services for, or in any other manner engage in any business, or as an
investor in or lender to any business (in each case including, without
limitation, on his own behalf or on behalf of another entity) which competes
either directly or indirectly with the Company in the Business, in any market in
which the Company is operating, or is considering operating at any given point
in time during the Employment Period, or as of the end of the Employment Period
if the Employment Period has ended. Nothing in this Section 10(b) will be deemed
to prohibit the Executive from being a passive owner of less than 5% of the
outstanding stock of a corporation engaged in a competing business as described
above of any class which is publicly traded, so long as Executive has no direct
or indirect participation in the business of such corporation.

 
7

--------------------------------------------------------------------------------

 
 
(c) Non-Solicitation of Business. Executive will not, during the Employment
Period, or at any time within the one (1) year period immediately following his
termination from employment, regardless of whether termination is initiated by
Executive or by the Company, for any reason, solicit or assist any other person
to solicit, whether directly or indirectly, any business (other than for the
Company) from any entity: (i) into which the Company has invested; (ii) for
which the Company has provided financing; (iii) for which the Company has been
engaged to provide any kind of services, including but not limited to, advisory
services and providing financial analyses; (iv) that has either invested in, or
participated in a financing for, a client of the Company; or (v) that has either
been solicited by the Company to invest in, or participate in a financing for, a
client of the Company.


(d) Non-Solicitation of Employees and Independent Contractors. Executive will
not, during the Employment Period, or at any time following his termination from
employment, regardless of whether termination is initiated by Executive or by
the Company, for any reason, directly or indirectly (i) induce or attempt to
induce any employee or full-time independent contractor of the Company to leave
the employ or contracting relationship with the Company, or in any way interfere
with the relationship between the Company and any employee or full-time
independent contractor thereof, (ii) solicit for employment or as an independent
contractor any person who was an employee or full-time independent contractor of
the Company at any time during the Employment Period, or (iii) induce or attempt
to induce any customer, supplier or other business relation of the Company to
cease doing business with the Company or in any way interfere with the
relationship between any such customer, supplier or other business relation and
the Company.


(e) Work Product. The Executive agrees that all innovations, inventions,
improvements, developments, methods, designs, analyses, drawings, reports, and
all similar or related information which relate to the Company’s Business, or
any business which the Company has taken significant action to pursue, and which
are conceived, developed or made by the Executive during the Employment Period
(any of the foregoing, hereinafter “Work Product”), belong to the Company. The
Executive will promptly disclose all such Work Product to the Board and perform
all actions reasonably requested by the Board (whether during or after the
Employment Period) to establish and confirm such ownership (including, without
limitation, assignments, consents, powers of attorney and other instruments).

 
8

--------------------------------------------------------------------------------

 
 
(f) No Conflict. The Executive represents and warrants to the Company that the
Executive is not a party to or bound by any employment agreement, noncompete
agreement or confidentiality agreement with any other person or entity or any
other agreement which would prevent or limit his ability to enter into this
Agreement or perform his obligations hereunder.


(g) Enforcement.


(i) The Executive acknowledges that the Company will suffer substantial and
irreparable damages not readily ascertainable or compensable in terms of money
in the event of the breach of any of the Executive’s obligations under Sections
10(a) through (e) hereof. The Executive therefore agrees that the provisions of
Sections 10(a) through (e) shall be construed as an agreement independent of the
other provisions of this Agreement and any other agreement and that the Company,
in addition to any other remedies (including damages) provided by law, shall
have the right and remedy to have such provisions specifically enforced by any
court having equity jurisdiction thereof. Accordingly, in addition to all of the
Company’s rights and remedies under this Agreement, including but not limited
to, the right to the recovery of monetary damages from the Executive, the
Company shall be entitled, and the Executive hereby consents, to the issuance by
any court of competent jurisdiction of temporary, preliminary and permanent
injunctions, without bond, enjoining any such breach or threatened breach by the
Executive. The Executive’s sole remedy in the event of any injunction or order
shall be dissolution thereof, if warranted, upon duly held hearing in a court of
competent jurisdiction. The Executive hereby waives all claims for damages for
wrongful issuance of any such injunction.


The rights and remedies set forth in this Section 10(f) shall be in addition to,
and not in lieu of, any other rights and remedies available to the Company under
law or equity.


(ii) If at any time any of the provisions of this Section 10 shall be determined
to be invalid or unenforceable, by reason of being vague or unreasonable as to
area, duration or scope of activity, this Section 10 shall be considered
divisible and shall become and be immediately amended to only such area,
duration and scope of activity as shall be determined to be reasonable and
enforceable by the court or other body having jurisdiction over the matter, and
the Executive agrees that this Section 10, as so amended, shall be valid and
binding as though any invalid or unenforceable provision had not been included
herein.


(iii) The Executive agrees to cooperate with the Company, during the Employment
Period and thereafter (including following the Executive’s termination of
employment for any reason), by making himself reasonably available to testify on
behalf of the Company or any of its affiliates in any action, suit, or
proceeding, whether civil, criminal, administrative, or investigative, and to
assist the Company, or any affiliate, in any such action, suit, or proceeding,
by providing information and meeting and consulting with the Company’s Board or
its representatives or counsel, or representatives or counsel to the Company, or
any affiliate as reasonably requested; provided, however, that the same does not
materially interfere with his then current professional activities and is not
contrary to the best interests of the Executive. The Company agrees to reimburse
the Executive, on an after-tax basis, for all expenses actually incurred in
connection with his provision of testimony or assistance.

 
9

--------------------------------------------------------------------------------

 
 
11. Indemnification. To the fullest extent permitted by law, including the Utah
Revised Business Corporation Act and other relevant statutes, the Company will
indemnify and hold harmless Executive against any actual action, suit or
proceeding, whether civil, criminal, or administrative, arising by reason of
Executive’s status as a director, officer, employee and/or agent of the Company
or any of its affiliates during Executive’s employment or Executive’s status, if
any, as a trustee or other fiduciary of any employee benefit plan sponsored by
the Company or its affiliates. In addition, to the fullest extent permitted by
law, the Company will pay or reimburse Executive for any costs and expenses,
including reasonable attorney’s fees, Executive incurs arising from any claim as
to which the Company is providing indemnification hereunder. 


12. Insurance. The Company may, for its own benefit, in it sole discretion,
maintain “key-man” life and disability insurance policies covering the
Executive. The Executive shall cooperate with the Company and provide such
information or other assistance as the Company may reasonably request in
connection with the Company’s obtaining and maintaining such policies.


13. Severability. Should any provision of this Agreement be held, by a court of
competent jurisdiction, to be invalid or unenforceable, such invalidity or
unenforceability shall not render the entire Agreement invalid or unenforceable,
and this Agreement and each other provision hereof shall be enforceable and
valid to the fullest extent permitted by law.


14. Successors and Assigns.


(a) This Agreement and all rights under this Agreement are personal to the
Executive and shall not be assignable other than by will or the laws of descent.
All of the Executive’s rights under the Agreement shall inure to the benefit of
his heirs, personal representatives, designees or other legal representatives,
as the case may be.


(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns. Any entity succeeding to the business of the
Company by merger, purchase, consolidation or otherwise shall assume by contract
or operation of law the obligations of the Company under this Agreement.


15. Governing Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of New York, without regard to the conflicts
of laws rules thereof.


16. Arbitration. Any controversy or claim arising out of or relating to this
Agreement or the breach hereof shall be settled by Arbitration by and in
accordance with the Commercial Rules of the American Arbitration Association
then in effect in accordance with the laws of the State of New York, and the
judgment upon any award rendered by the arbitrator or arbitrators may be entered
in any court having competent jurisdiction thereof. The award of the Arbitrator
shall be final, non-appealable and binding upon the parties hereto and their
respective successors and permitted assigns

 
10

--------------------------------------------------------------------------------

 
 
17. Notices. All notices, requests and demands given to or made upon the
respective parties hereto shall be deemed to have been given or made three
business days after the date of mailing when mailed by registered or certified
mail, postage prepaid, or on the date of delivery if delivered by hand, or one
business day after the date of delivery by Federal Express or other reputable
overnight delivery service, addressed to the parties at their addresses set
forth on Schedule B hereto, or to such other addresses furnished by notice given
in accordance with this Section 17. 


18. Complete Understanding. Except as expressly provided below, this Agreement
supersedes any prior contracts, understandings, discussions and agreements
relating to employment between the Executive and the Company and constitutes the
complete understanding between the parties with respect to the subject matter
hereof. No statement, representation, warranty or covenant has been made by
either party with respect to the subject matter hereof except as expressly set
forth herein.


19. Modification; Waiver.


(a) This Agreement may be amended or waived if, and only if, such amendment or
waiver is in writing and signed, in the case of an amendment, by the Company and
the Executive or in the case of a waiver, by the party against whom the waiver
is to be effective. Any such waiver shall be effective only to the extent
specifically set forth in such writing.


(b) No failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.


20. Headings and Word Meanings. Headings and titles in this Agreement are for
convenience of reference only and shall not control the construction or
interpretation of any provisions hereof. The words “herein,” “hereof,”
“hereunder” and words of similar import, when used anywhere in this Agreement,
refer to this Agreement as a whole and not merely to a subdivision in which such
words appear, unless the context otherwise requires. The singular shall include
the plural unless the context otherwise requires.  


21. Counterparts. This Agreement may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument. This Agreement shall become
effective when each party hereto shall have received counterparts hereof signed
by the other party hereto.


 




[SIGNATURE PAGE FOLLOWS]

 
11

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed in
its corporate name by one of its officers duly authorized to enter into and
execute this Agreement, and the Executive has manually signed his
name hereto, all as of the day and year first above written.
 
 

    AMERICAN DAIRY, INC.                                 /s/ Liu Hua      /s/
Leng You Bin

--------------------------------------------------------------------------------

Witness - Liu Hua     

--------------------------------------------------------------------------------

Name: Leng You Bin       Title: Chief Executive Officer


 

        /s/ Judy F. Tu      /s/ Jonathan H. Chou

--------------------------------------------------------------------------------

Witness - Judy F. Tu     

--------------------------------------------------------------------------------

Name: Jonathan H. Chou        

 
12

--------------------------------------------------------------------------------

 
 
SCHEDULE A


STOCK OPTIONS




Grant Date *
Number of Shares Issuable Upon Exercise
Exercise Price
6 month anniversary of the
Commencement Date
80,000
$12.00
18 month anniversary of the
Commencement Date
50,000
$16.00
30 month anniversary of the
Commencement Date
60,000
$22.00
42 month anniversary of the
Commencement Date
80,000
$30.00



* The options shall vest on the 12 month anniversary of their respective Grant
Dates, conditioned upon the Executive’s continued employment by the Company as
of each such Vesting Date.
 
 
13

--------------------------------------------------------------------------------

 